DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 , filed December 15, 2021, with respect to the prior art of Wang being prior art under 35 USC 102 (a)(2) and was commonly owned at the time of the claimed invention thus cannot used in the previous 35 USC 103 rejection have been fully considered and are persuasive.  The prior art rejection using the prior art of Wang have been withdrawn.  New prior art rejections are recited below.
The amendments of claims 1 were noted. The CMP tool as recited in claim 1 and 4-11 are interpreted under 35 USC 112(f) and byproduct collection tool is claims 1, 4-11 are interpreted under 35 USC 112(f). It is noted that the interpretation of the first tool, second tool, third tool, fourth tool will be maintained as applicant does not argue the interpretations.
It is noted that claim 21 was introduced and is recited in the new prior art rejections below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

CMP tool as recited in claims
 Byproduct collection tool as recited in claims 1, 4-11
E-sensor tool as recited in claims 16-21

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

CMP tool is interpreted as element 110 as a polishing chamber as recited in [0015] of the original specification
Byproduct collection tool is interpreted as elements 150 and is a liquid analyzer according to [0020] and [0021] of the original specification
E-sensor tool is interpreted as element 160 and can be an X-ray detector see [0021] of the original specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US 2015/0198947) in view of Chiesl, III et al (US 6,375,791).
The prior art of Sugiyama et al teaches failure detection apparatus.
 
Text Document cannot be displayed
 
Regarding claim 1:	 Sugiyama et al teaches a system, comprising: a first component  (CMP apparatus see abstract, see also [0032] configured to polish a wafer, wherein a polishing of the wafer generates byproducts. The prior art of Sugiyama et al teaches sensors, analysis, first computers (sequencer 260), and an industrial grade computer control apparatus 5. The analysis and detection of Sugiyama et al fails to teach the collection of data on the byproducts of CMP and how that data affects the CMP process. 
 
The teachings of Chiesl, III feature  a CMP apparatus (polishing system 30) where the polishing slurry is detected from chemical markers according to the abstract. The by-products of the CMP process are detected, analyzed and the data used to determine the quality of the CMP apparatus and if the endpoint has been determined. Chiesl, III also teaches a byproduct-collection tool (slurry extractor 102). Chiesl, III also teaches an analyzer (see the paragraph the joins columns 6 and 7, sensor (detector 152), and controller 82
The motivation to incorporate the apparatus of Chiesl, III into the apparatus of Sugiyama et al is that it allows for more enhanced evaluation of the byproducts of the CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to couple the apparatus of Sugiyama et al with the apparatus of Chiesl, III to enhance the post CMP process and control which would improve over waste quality and the quality of the overall product result.

Regarding claim 3. The teachings of the prior art of Sugiyama et al were discussed above. See also that Sugiyama et al teaches the first component incudes a chemical-mechanical-polishing (CMP) tool  (features both the  polishing unit 3 and cleaning unit  4)  see [0032]. The rejection of claim 1 has established the evaluation of the polishing process with the apparatus of Chiesl, III. It is also reasonable to use the teachings of Chiesl, III to evaluate the cleaning process of Sugjiyama et al with the suggested teachings/apparatus of Chiesl, III as the analysis of the byproducts have been shown useful.

Regarding claim 4. The system of claim 1, wherein the second component and the third component are integrated into a single machine.  See Fig. 4 of Sugiyama et al and Fig. 2 of Chiesl, III.

Regarding claim 5. The teachings of the prior art of Sugiyama et al were discussed above.   The prior art of Sugiyama fails to teach the third component is configured to bombard the collected byproducts with a ray or a wave; and 4853-2467-2933 v.125Attorney Docket No. P20172542US02 / 24061.3648US02Customer No. 42717analyze the bombarded byproducts to determine a presence of one or more elements therein.  See line 54 col. 7  to col. 12 claim 3  of Chiesl, III where the detector 152 detect particles of different sizes using various rays/wave so as to determine the size and concentration of the particles by measuring the scattered light. The motivation to incorporate the apparatus of Chiesl, III into the apparatus of Sugiyama et al is that it allows for more enhanced evaluation of the byproducts of the CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to couple the apparatus of Chiesl, III into the apparatus of Sugiyama et al to enhance the post CMP process and control which would improve over waste quality and the quality of the overall product result.

Regarding claim 6. The teachings of the prior art of Sugiyama et al were discussed above.  The prior art of Sugiyama et al fails to teach the third component is configured to analyze the bombarded byproducts to further determine a weighting of each of the one or more elements therein.  The term weighting is interpreted here as size and/or concentration or the varied intensity of light that is a result of the size or concentration. This interpretation is supported by the original specific see [0054] of the present invention. See line 54 col. 7  to col. 12 claim 3  of Chiesl, III where the detector 152 detect particles of different sizes using various rays/wave so as to determine the size and concentration of the particles by measuring the scattered light. The motivation to incorporate the apparatus of Chiesl, III into the apparatus of Sugiyama et al is that it allows for more enhanced evaluation of the byproducts of the CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to couple the apparatus of Chiesl, III into the apparatus of Sugiyama et al to enhance the post CMP process and control which would improve over waste quality and the quality of the overall product result.

Regarding claim 7. The system of claim 1, wherein the fourth component See the discussion of the endpoint in  col. 10 lines 32-39 where the “ceasing” of the polishing is controlled and detected in conjunction with controller 82 of Chiesl, III is configured to instruct the first component to at least temporarily suspend (see the discussion of process endpoint) the polishing of the wafer based on the analysis of the collected byproducts.  

Regarding claim 8. The system of claim 7, wherein the analysis of the collected byproducts indicates an error in the polishing of the wafer due to a presence of an unexpected element in the collected byproducts.  See the discussion of abnormality in the abstract of  Sugiyama et al and see also the discussion of defects and contamination in the abstract and line 60 col. 6 – col. 10 line 65 of Chiesl, III.


Regarding claim 9. The system of claim 7, wherein the analysis of the collected byproducts indicates an error in the polishing of the wafer due to a greater-than-expected concentration of an element that is expected to be present in the collected byproducts.  
See the discussion of abnormality in the abstract of  Sugiyama et al and see also the discussion of defects and contamination in the abstract and line 60 col. 6 – col. 10 line 65 of Chiesl, III.

Regarding claim 10. The system of claim 7, wherein the analysis of the collected byproducts indicates an error in the polishing of the wafer due to an unexpected chronological sequence in which a plurality of elements in the collected byproducts appear.  See the discussion of abnormality in the abstract of  Sugiyama et al and see also the discussion of defects and contamination in the abstract and line 60 col. 6 – col. 10 line 65 of Chiesl, III.

Regarding claim 11. The system of claim 7, wherein the analysis of the collected byproducts indicates that an endpoint of the polishing of the wafer has been reached.  See the discussion of the endpoint in  col. 10 lines 32-39 where the “ceasing” of the polishing is controlled and detected in conjunction with controller 82 of Chiesl, III.

Regarding claim 12. See the rejections of claims 4 and 5 above. Where the first –fourth components are interchanged with first-fourth tools.

Regarding claim 13. The system of claim 12, wherein the third tool is configured to produce the analysis that includes a plurality of energy bands that each correspond to a different element in the captured samples.  See the rejection of claim 6 above.

Regarding claim 14. The system of claim 13, wherein: the analysis indicates a concentration of each different element based on an intensity of the corresponding energy band; and the fourth tool is configured to detect an anomaly in the CMP process based on a greater-than-expected concentration of an element in the captured samples, or based on a presence of an element that is not expected to be in the captured samples, or based on an incorrect chronological sequence of a plurality of the different elements in the captured samples.  See the rejection of claim 6 above.

Regarding claim 15. The system of claim 12, wherein the fourth tool is communicatively coupled to the first tool and configured to instruct the first tool to suspend or terminate the CMP process.  See the discussion of the endpoint in  col. 10 lines 32-39 where the “ceasing” of the polishing is controlled and detected in conjunction with controller 82 of Chiesl, III.
Regarding claim 16. A system, comprising: a planarization tool configured to perform a planarization process to a wafer; a byproduct-capture tool configured to capture samples of a byproduct generated as a part of the planarization process;  4853-2467-2933 v.127Attorney Docket No. P20172542US02 / 24061.3648US02 Customer No. 42717 an e-sensor tool configured to analyze a content of the samples of the byproduct captured by the byproduct-capture tool; and one or more computers configured to perform one or more process controls for the planarization process based on an analysis produced by the e-sensor tool regarding the content of the captured samples.  See the rejection of claims 2 and 6 above. Where the e-sensor is interpreted as the detector 152 of Chiesl, III.

Regarding claim 17. See the rejections of claims 4 and 5 above.

Regarding claim 18. See the rejections of claims 4, 5, and 13 above.


Regarding claim 19. The system of claim 18, wherein the one or more computers are configured to determine, based on what elements are determined to be included in the captured samples, whether an end-point has been reached for a polishing process performed by the polishing unit or for a cleaning process performed by the cleaning unit.  See the discussion of the endpoint in  col. 10 lines 32-39 where the “ceasing” of the polishing is controlled and detected in conjunction with controller 82 of Chiesl, III.

Regarding claim 20. The system of claim 18, wherein the one or more computers are configured to determine that an error has occurred in the planarization process in response to: a presence of an unexpected element in the captured samples, a presence of an element that is supposed to be in the captured samples but the element has a greater- than-expected presence, or an incorrect chronological sequence in which a plurality of elements appear in the captured samples. See the discussion of defects and contaminations in the abstract and throughout (for example in col. 7 lines 55-col. 8 line 50 of Chiesl, III. The motivation to incorporate the apparatus of Chiesl, III into the apparatus of Sugiyama et al is that it allows for more enhanced evaluation of the byproducts of the CMP process. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to couple the apparatus of Sugiyama et al with the apparatus of Chiesl, III  to enhance the post CMP process and control which would improve the overall product result and efficacy of the polishing process.

Regarding claim 21: Recall the e-sensor of Chiesl, III et al detects electromagnetic radiation see the paragraph that joins columns 2 and 3. See also in Chiesl, III that the detector 152 analyzes X-rays,  See also  the teachings of col. 6 line 60 – coll. 12 line 36. It is with a reasonable expectation of success that the detector 152 of Chiesl, III would monitor the energy spectrum (see the recitation of UV light and IF light in col. 8 lines 34-55 of Chiesl, III) as claimed as it is the same type of e-sensor as preferred in the specification of the present invention see where E-sensor tool is interpreted as element 160 and can be an X-ray detector see [0021] of the original specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chopra et al (US 6,736,926) teaches the inline monitoring of pad loading for CuCMP which determines the state of the CMP process including its endpoint. The  analyzer 337 including the sensor (monitoring assembly 330) and controller 338 (industrial grade computer).

	Agarwal (US 6,562,182) which teaches a method and apparatus for endpointing CMP process featuring an analyzer 140, controller 150 which detects the endpoint of the CMP process.
	
	Wattanabe (US 2017/0229323) teaches a water discharge system used in a cleaning and polishing units, a measurement device 15 featuring a sensor (pH sensor/particle counter), analyzer (determiner 6b), control mechanism 6 (industrial grade computer).
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716